 
Exhibit 10.2
 
 
July 16, 2014
 
Ms. Ann L. McDaniel
Graham Holdings Company
1150 15th Street N.W.
Washington, DC 20071
 
Dear Ann:
 
Your employment with Graham Holdings Company (the “Company”) will end effective
as of the date that is designated by the Company pursuant to that certain
Agreement and General Release between you and the Company (the “Release
Agreement”) pursuant to the Company’s Voluntary Retirement Incentive Program
(such date, the “Separation Date”).  In accordance with the Release Agreement,
you are entitled to certain payments and benefits in connection with your
termination of employment, which shall not be affected by this letter
agreement.  This letter agreement sets forth the terms upon which you shall
provide services to the Company as an independent contractor following the
Separation Date.
 
1.      Position.  You shall provide consulting services to the Company
following the Separation Date as an independent contractor; provided, however,
that if your employment with the Company terminates for any reason prior to the
Separation Date, unless such termination has been approved in writing by the
chief executive officer of the Company, this letter agreement shall be null and
void ab initio.
 
2.      Term.  The term of this letter agreement and your consulting arrangement
hereunder shall commence on the next business day following the Separation Date
(the “Commencement Date”) and shall continue for a period of 24 months
thereafter (such period, the “Term”), unless earlier terminated by either party.
This letter agreement may be renewed under similar or the same terms if both
parties mutually agree in writing. Your consulting relationship with the Company
is at all times “at will” and this letter agreement may be terminated at any
time for any reason by you or the Company, provided that you will be required to
give at least 10 days advance written notice of any termination of your services
during the Term.
 
3.      Services.  (a)  During the Term, you shall report directly to Donald E.
Graham or his successor or designee, and shall provide consulting services to
the Company as may be designated by Mr. Graham or Hal S. Jones or either of
their respective successors or designees in consultation with you and taking
into account your other personal and professional commitments, provided that (i)
during the initial 12-month period of the Term beginning on the Commencement
Date (the “Initial Term”) you will not devote more than 80 hours per month to
the performance of your duties pursuant to this letter agreement, which both
parties acknowledge shall be less than 50% of the average level of bona fide
services that you performed for the Company during the 36-month period prior to
the Separation Date, and (ii) during the 12-month period following the Initial
Term (the “Subsequent Term”), you will not devote more than 40 hours per month
to the performance of your duties pursuant to this letter agreement, which both
parties acknowledge shall be less than 25% of the average level of bona fide
services that you performed for the Company during the 36-month period prior to
the Separation Date.  Such services shall include serving as a consultant to the
Compensation Committee of the Board of Directors of the Company and consultation
with other officers of the Company on general compensation, benefits and other
human resources related issues, as well as the Company’s public relations and
media communications.  Your performance of such services will be, in all cases,
solely on an advisory basis and you will not have any authority to make any
decisions on behalf of the Company.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)    During the Term, you shall not have regular access to the Company’s
facilities, you shall have no fixed time commitment or location of performance
and you shall perform your services at such times and in such places as you
shall reasonably determine.
 
4.      Compensation and Related Matters.  (a) Consulting Fee.  For all services
rendered pursuant to this letter agreement, you shall be paid fees (the “Fee”)
at the rate of (i) $28,333 per month during the Initial Term and (ii) $14,167
per month during the Subsequent Term, in each case, which shall be paid monthly
in arrears.
 
(b)    Expenses.  The Company shall reimburse you in accordance with the
Company’s usual guidelines and practices, including the presentation of
appropriate statements of such expenses, for all necessary and reasonable
pre-approved travel and other expenses you incur during the Term in the course
of performing your services on behalf of the Company.
 
(c)    Benefits.  You shall not be eligible for or entitled to participate in
any employee benefit plan, policy or arrangement of the Company or receive any
other benefits or conditions of employment available to employees of the
Company.  The foregoing sentence shall not in any way affect your rights under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or your
rights to any previously accrued benefits under the Company’s employee benefit
plans, policies or arrangements, including any post-retirement benefits that
relate to your employment with the Company prior to the Separation Date.
 
(d)    Tax Matters.  To the extent consistent with applicable law, the Company
shall not withhold or deduct from any amounts payable under this letter
agreement any amount or amounts in respect of income taxes or other employment
taxes of any other nature on your behalf.  You shall be solely responsible for
the payment of any federal, state, local or other income and/or self-employment
taxes in respect of the amounts payable to you under this letter agreement and
you shall hold the Company and its respective affiliates, officers, directors
and employees harmless from any liability arising from your failure to comply
with the foregoing provisions of this sentence.
 
5.      Restrictive Covenants.  You acknowledge that your ability to provide
consulting services to the Company pursuant to this letter agreement confers a
substantial benefit upon you and, in exchange, you agree that during the period
that you serve as a consultant pursuant to this letter agreement, you will be
bound by the restrictive covenants set forth on Exhibit A to this letter
agreement (the “Restrictive Covenants”), provided that such Restrictive
Covenants may be waived in writing by the chief executive officer of the
Company.  Your services to the Company pursuant to this letter agreement are not
exclusive, and, subject to compliance with the Restrictive Covenants, nothing
herein limits or restricts your ability to pursue other professional ventures.
 
6.      Independent Contractor Status.  (a) It is understood by the parties
hereto that you shall at all times during the period that you serve as a
consultant pursuant to this letter agreement be an independent contractor with
respect to the Company and there shall not be implied any relationship of
employer-employee, partnership, joint venture, principal and agent or the like
by the agreements contained herein.
 
(b)    You shall not have any authority to act as an agent of the Company or its
affiliates, except on authority specifically so delegated in a prior writing
from a duly authorized officer of the Company or one of its affiliates, and you
shall not represent to the contrary to any person.  You shall not have or claim
to have, under any circumstances, power of decision hereunder to obligate, bind
or commit the Company in any respect.  You shall not (i) direct the work of any
employee of the Company, (ii) make any management decisions on behalf of the
Company or (iii) undertake to commit the Company to any course of action in
relation to third persons.  Although the Company may specify the results it
desires you to achieve during the Term and may control and direct you in that
regard, you shall serve as an outside advisor to the Company and, accordingly,
the Company shall not exercise or have the power to exercise such level of
control over you as would indicate or establish that a relationship of employer
and employee exists between the Company and you.  Subject to the terms of this
letter agreement, you shall have full and complete control over the manner and
method of rendering independent contractor services hereunder.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
7.      Miscellaneous.  (a) Assignment.  This letter agreement shall not be
assignable by you.  The parties agree that any attempt by you to delegate your
duties hereunder shall be null and void.  This letter agreement shall be binding
upon and shall inure to the benefit of any affiliate or successor of the Company
to which it is assigned.  The invalidity or enforceability of any provision of
this letter agreement shall not affect the validity or enforceability of any
other provision of this letter agreement.  As used in this letter agreement, the
term “Company” shall mean the Company as hereinbefore defined in this letter
agreement and any permitted assignee to which this letter agreement is
assigned.  Nothing in this letter agreement shall confer upon you any right to
continue to provide services to the Company or any of its affiliates or
interfere in any way with the right of the Company or any such affiliates to
terminate your services at any time.
 
(b)    Governing Law; Arbitration.  This letter agreement and any claim related
directly or indirectly to this letter agreement shall be governed by and
construed in accordance with the laws of the State of New York (without giving
regard to the conflicts of law provisions thereof).  YOU AND THE COMPANY
IRREVOCABLY AGREE TO WAIVE TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY OR ON BEHALF OF EITHER PARTY RELATED TO OR ARISING OUT
OF THIS LETTER AGREEMENT.
 
(c)    Amendment.  This letter agreement may not be altered, modified or amended
except by written instrument signed by the parties hereto.
 
(d)    Representation.  You hereby represent to the Company that the execution
and delivery of this letter agreement by you and the Company and your
performance of your duties hereunder shall not constitute a breach of, or
otherwise contravene, or be prevented, interfered with or hindered by, the terms
of any employment agreement or other agreement or policy to which you are a
party or otherwise bound.  In addition, you represent and warrant that you will
be subject to the Company’s policies and procedures.
 
(e)    Agreement.  In addition to the Company’s policies and procedures, your
rights and obligations shall in all respects be governed by the terms of this
letter agreement, which contains the complete understanding between you and the
Company concerning your provision of services to the Company during the Term,
your compensation therefor and the other matters covered herein and, except as
set forth in this letter agreement, shall supersede any and all previous
contracts, understandings, agreements, commitments, promises or similar
communications or arrangements with respect to such subject matters between any
of the Company, its affiliates and their respective directors, officers,
employees and agents, and you.  Without limiting the foregoing, you acknowledge
and agree that you shall not be entitled, whether under this letter agreement or
otherwise, to any compensation or benefits in connection with your service
during the Term not described herein; provided, however, that, notwithstanding
the foregoing, nothing in this letter agreement shall affect your rights under
the Release Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(f)     Section 409A of the Code.  (i) It is intended that the provisions of
this letter agreement comply with Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations thereunder as in effect from time to time
(collectively, hereinafter, “Section 409A”), and all provisions of this letter
agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.
 
         (ii)    Except as specifically permitted by Section 409A or as
otherwise specifically set forth in this letter agreement, the benefits and
reimbursements provided to you under this letter agreement or under any other
plan or arrangement of the Company during any calendar year shall not affect the
benefits and reimbursements to be provided to you under this letter agreement or
any other plan or arrangement of the Company in any other calendar year, and the
right to such benefits and reimbursements cannot be liquidated or exchanged for
any other benefit and shall be provided in accordance with Treas. Reg. Section
1.409A-3(i)(1)(iv) or any successor thereto.  Further, in the case of
reimbursement payments, such payments shall be made to you on or before the last
day of the calendar year following the calendar year in which the underlying
fee, cost or expense is incurred.
 
         Please indicate your understanding and acceptance of this letter
agreement by signing and returning one copy to me; a second copy is enclosed for
your records. If you have questions about any of these terms, please let me
know.
 


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
4

--------------------------------------------------------------------------------

 

 


Sincerely,
 
/s/ Donald E. Graham
Donald E. Graham
Chairman and Chief Executive Officer



 

Agreed and Accepted:   
/s/ Ann L. McDaniel
Ann L. McDaniel
Date:  July 16, 2014



 
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
RESTRICTIVE COVENANTS
 
Non-Competition.  (a)  As a necessary measure to protect the legitimate business
interests of the Company and its affiliates (collectively, the “Company
Entities”), including confidential trade secrets, valuable confidential
information and proprietary information (the “Business Interests”), you agree
that during the period that you serve as a consultant pursuant to this letter
agreement, you shall not, in any geographic area for which you had job
responsibilities during the last one (1) year of your employment with the
Company Entities, have any Relationship (as defined below) with any entity,
including but not limited to any corporation, partnership, limited liability
company, sole proprietorship or unincorporated business or any non-U.S. business
entity (any such entity, a “Business”) that competes directly with any of the
businesses of the Company Entities with which you were directly involved during
your employment with the Company Entities.
 
(b)      You will be deemed to have a relationship (a “Relationship”) with a
Business if you (i) own, manage, operate or are employed by such Business, (ii)
are an officer, employee, director, member, agent, owner or partner of such
Business, (iii) act as a consultant or contractor to such Business or (iv)
control or participate in the ownership, management or operation of such
Business; provided, however, that nothing herein shall prevent you from
acquiring, solely as a passive investment and through market purchases, less
than 5% of the outstanding equity securities of any corporation that is
registered under Section 12(b) or Section 12(g) of the Securities Exchange Act
of 1934, as amended (or similar applicable law in any non-U.S. jurisdiction),
and that is publicly traded so long as you are not part of any control group of
such corporation.  Notwithstanding the foregoing, you shall not be deemed to
have any Relationship with a Business if you serve as a non-employee director of
such Business, unless one of the primary operations of such Business relates to
higher education, cable or broadcast.
 
(c)      You acknowledge that your undertakings and commitments and the
restrictions set forth in this Exhibit A, including in particular the
non-compete undertaking, are a material inducement to the Company’s willingness
to enter into this letter agreement on the terms set forth therein, and reflect
the reasonable requirements of the Company in the circumstances.  You
acknowledge and agree that the covenants, agreements, obligations and
undertakings contained in this letter agreement have been negotiated in good
faith by the parties, and are reasonable and are not more restrictive or broader
than necessary to protect the interests of the Company Entities, and would not
achieve their intended purpose if they were on different terms or for periods of
time shorter than the periods of time provided herein or applied in more
restrictive geographical or technical areas than are provided herein.  You agree
that such covenants, agreements, obligations and undertakings are essential to
protect the value of the Company Entities.  Therefore, you irrevocably and
unconditionally undertake to fully comply with the provisions hereof and
irrevocably and unconditionally agree that breach of these provisions will cause
significant financial and other damages to the Company.  You acknowledge and
agree that the commitments and the restrictions set forth in this Exhibit A will
not cause a financial hardship to you.
 
Non-Solicitation of Customers or Clients.  As a necessary measure to protect the
Company Entities’ Business Interests, you agree that during the period you serve
as a consultant pursuant to this letter agreement, you will not, directly or
indirectly, solicit, influence, entice or encourage any person who at such time
is, or who at any time in the two (2) year period prior to such time had been, a
customer, client or active prospective customer or client of the Company
Entities, to either cease or curtail its relationship with the Company Entities,
or to engage in a business activity or relationship with you, unless you shall
have previously obtained a written release from an authorized representative of
the Company specifically permitting an action that would otherwise be prohibited
by the provisions of this paragraph.
 
 
 
A-1

--------------------------------------------------------------------------------

 
 
 
Non-Solicitation of Employees.  As a necessary measure to protect the Company
Entities’ Business Interests, you agree that at any time during the period you
serve as a consultant pursuant to this letter agreement, you will not, directly
or indirectly, solicit, influence, entice or encourage any person who at such
time is, or who at any time in the two (2) year period prior to such time had
been, employed by the Company Entities, to cease or curtail his or her
relationship therewith.  Notwithstanding the foregoing, the restrictions of this
paragraph shall not apply to the placement of general advertisements or the use
of general search firm services with respect to a particular geographic or
technical area, but which are not targeted directly or indirectly towards
employees of the Company Entities.
 
No-Hire.  As a necessary measure to protect the Company Entities’ legitimate
business interest including confidential trade secrets, valuable confidential
information and proprietary information, during the period you serve as a
consultant pursuant to this letter agreement, you agree that you will not,
directly or indirectly, hire or attempt to hire, whether as a director, officer,
employee, contractor, consultant or other service provider, any person who at
such time is, or who at any time in the two (2) year period prior to such time
had been, employed by the Company Entities.
 
Confidentiality.  You will keep in strict confidence, and will not, directly or
indirectly, at any time during or after your association with the Company,
disclose, furnish, disseminate, make available or, except for the sole purpose
of performing your duties in association with the Company, use any trade secrets
or valuable confidential information of the Company Entities or their customers
or vendors, without limitation as to when or how you may have acquired such
information.  Such confidential information shall include, without limitation,
the Company Entities’ selling, manufacturing and servicing methods and business
techniques, training, service and business manuals, promotional materials,
training courses and other training and instructional materials, vendor and
product information, customer and prospective customer lists, other customer and
prospective customer information and other business information.  You
specifically acknowledge that all such confidential information, whether reduced
to writing, maintained on any form of electronic media or maintained in your
mind or memory and whether compiled by the Company, and/or you, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by the Company to maintain the secrecy of
such information, that such information is the sole property of the Company and
that any retention and use of such information by you during after the
termination of your association shall constitute a misappropriation of the
Company’s trade secrets.
 
Severability.  If any provision of this letter agreement is held by a court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall have no effect; however, the remaining provisions shall be enforced to the
maximum extent possible.  Further, if a court should determine that any portion
of this letter agreement is overbroad or unreasonable, such provision shall be
given effect to the maximum extent possible by narrowing or enforcing in part
that aspect of the provision found overbroad or unreasonable.
 
 
 
 
A-2

--------------------------------------------------------------------------------

 
 
 
Equitable Relief.  You acknowledge and agree that the Company’s remedies at law
for breach of any of the Restrictive Covenants would be inadequate and, in
recognition of this fact, you agree that, in the event of such breach, in
addition to any remedies at law it may have, the Company, without posting any
bond, shall be entitled (without the necessity of showing economic loss or
actual damages) to obtain equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy that may be available.  You further acknowledge that should you
violate any of the Restrictive Covenants, it will be difficult to determine the
amount of damages resulting to Company Entities, and that in addition to any
other remedies the Company may have, the Company shall be entitled to temporary
and permanent injunctive relief and attorneys’ fees and expenses.  The preceding
sentences shall not be construed as a waiver of the rights that the Company may
have for damages under this letter agreement or otherwise, and all such rights
shall be unrestricted.
 
 
 
 
 
 A-3

--------------------------------------------------------------------------------